FINAL [Translation] SEMI-ANNUAL REPORT (During the 22nd Term) From: October 1, 2015 To: March 31, 2016 PUTNAM DIVERSIFIED INCOME TRUST Name of the document filed: Semi-annual Report To: Director of Kanto Local Finance Bureau Filing Date: June 30, 2016 Accounting Period: During the 22nd term (from October 1, 2015 to March 31, 2016) Name of the Registrant Fund: PUTNAM DIVERSIFIED INCOME TRUST Name of the Registrant Issuer: PUTNAM DIVERSIFIED INCOME TRUST Name and Official Title Jonathan S. Horwitz of Representative: Executive Vice President, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto of Registrant Agent: Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection in Japan: Not applicable. I. STATUS OF INVESTMENT FUND (1) Diversification of Investment Portfolio I. STATUS OF INVESTMENT FUND (1) Diversification of Investment Portfolio (as of the end of April 2016) Name of country where Total Investment Ratio Types of Assets security types are issued U.S. Dollars (%) U.S. Government and Agency Mortgage Obligations United States 1,829,343,869 52.01% Mortgage-Backed Securities United States 1,632,423,275 46.41 Bermuda 10,128,300 0.29 Cayman Islands 2,916,058 0.08 Sub-total 1,645,467,633 46.78% Corporate Bonds and Notes United States 785,639,784 22.34 Russia 91,617,501 2.60 Venezuela 80,649,391 2.29 Canada 51,940,430 1.48 Luxembourg 31,386,178 0.89 Mexico 30,227,140 0.86 United Kingdom 27,491,602 0.78 Brazil 16,970,646 0.48 France 15,886,586 0.45 Germany 12,957,370 0.37 Netherlands 7,741,091 0.22 Jamaica 6,204,350 0.18 Ireland 5,197,509 0.15 Ukraine 3,130,318 0.09 Jersey 2,480,108 0.07 Sweden 2,433,900 0.07 Costa Rica 2,209,523 0.06 Indonesia 2,109,806 0.06 Switzerland 1,180,273 0.03 Spain 621,000 0.02 Sub-total 1,178,074,506 33.49% - 2 - Foreign Government and Agency Bonds and Notes Greece 150,936,570 4.29 Argentina 83,318,193 2.37 Indonesia 23,191,593 0.66 Brazil 15,233,483 0.43 Russia 12,887,813 0.37 Croatia 11,565,438 0.33 Venezuela 9,340,400 0.27 Turkey 2,974,365 0.08 Ukraine 2,317,034 0.07 Ghana 1,436,166 0.04 Costa Rica 1,383,750 0.04 Bahamas 1,084,210 0.03 Vietnam 614,150 0.02 Mexico 153,190 0.00 Sub-total 316,436,355 9.00% Senior Loans United States 59,694,386 1.70 Netherlands 2,524,179 0.07 Sub-total 62,218,565 1.77% Purchased Swap Options Outstanding United States 13,793,149 0.39% United Kingdom 5,238,318 0.15% Sub-total 19,031,467 0.54% Purchased Options Outstanding United States 5,056,086 0.14% Convertible Bonds and Notes United States 1,860,963 0.05% Short-Term Investments United States 342,204,990 9.73% Cash, Deposit and Other Assets (After deduction of liabilities) (1,882,474,195) -53.52% (Net Asset Value) 3,517,220,239 100.00% (JPY 386,015 million) - 3 - Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. Note 2: U.S. Dollar amount is translated for convenience at the rate of $1.00 ¥109.75 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on 28th April, 2016). The same applies hereinafter. Note 3: In this document, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total” column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and otherwise rounding down when necessary. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. (2) Results of Past Operations (a) Record of Changes in Net Assets Class C Shares Record of changes in net assets within one year prior to the end of April 2016 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2015 end of May 1,057,913 116,106 7.38 (7.40) 810 (812) June 1,044,941 114,682 7.29 (7.32) 800 (803) July 1,026,426 112,650 7.25 (7.28) 796 (799) August 998,612 109,598 7.17 (7.20) 787 (790) September 954,682 104,776 6.96 (6.99) 764 (767) October 947,000 103,933 7.07 (7.10) 776 (779) November 924,167 101,427 7.03 (7.06) 772 (775) December 879,557 96,531 6.93 (6.96) 761 (764) 2016 end of January 809,993 88,897 6.57 (6.60) 721 (724) February 759,644 83,371 6.37 (6.40) 699 (702) March 753,388 82,684 6.52 (6.55) 716 (719) April 745,304 81,797 6.65 (6.68) 730 (733) (Note 1) Operations of Class C Shares were commenced on February 1, 1999. (Note 2) The amount of NAV per share with dividend is set forth in the parentheses. The amount of NAV per share with dividend as of the end of each month represents NAV per share as of the end of the relevant month with the amount of dividend paid during the relevant month. -4 - (b) Record of Distributions Paid Class M Shares Record of changes in net assets within one year prior to the end of April 2016 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2015 end of May 185,519 20,361 7.39 (7.42) 811 (814) June 179,523 19,703 7.30 (7.33) 801 (804) July 175,279 19,237 7.26 (7.29) 797 (800) August 170,726 18,737 7.18 (7.21) 788 (791) September 163,795 17,977 6.97 (7.00) 765 (768) October 164,155 18,016 7.07 (7.10) 776 (779) November 158,968 17,447 7.03 (7.06) 772 (775) December 149,698 16,429 6.93 (6.96) 761 (764) 2016 end of January 141,469 15,526 6.57 (6.60) 721 (724) February 136,397 14,970 6.38 (6.41) 700 (703) March 138,633 15,215 6.52 (6.55) 716 (719) April 140,394 15,408 6.65 (6.68) 730 (733) (Note 1) Operations of Class M Shares were commenced on December 1, 1994. (Note 2) The amount of NAV per share with dividend is set forth in the parentheses. The amount of NAV per share with dividend as of the end of each month represents NAV per share as of the end of the relevant month with the amount of dividend paid during the relevant month. (c) Record of Changes in Annual Return Class C Shares Annual Return 5/1/15 - 4/30/16 -6.24% (Note) Annual Return (%) { [ [ Ending NAV * A] ] / Beginning NAV] - 1}*100 "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on April 30, 2015 and Ending NAV means net asset value per share on April 30, 2016. -5 - Class M Shares Annual Return 5/1/15 - 4/30/16 -5.85% (Note) Annual Return (%) { [ [ Ending NAV * A] ] / Beginning NAV] - 1}*100 "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on April 30, 2015 and Ending NAV means net asset value per share on April 30, 2016. II. RECORD OF SALES AND REPURCHASES Record of sales and repurchases during the following period and number of outstanding shares of the Fund as of the end of April 2016 are as follows: Class C Shares Number of Number of Shares Number of Shares Sold Repurchased Outstanding Shares From: May 1, 2015 worldwide 17,418,993 48,750,383 112,058,041 To: April 30, 2016 in Japan (0) (98,510) (1,065,620) Note: The numbers of Shares sold, repurchased and outstanding in the parentheses "( )" Class M Shares Number of Number of Shares Number of Shares Sold Repurchased Outstanding Shares From: May 1, 2015 worldwide 263,004 4,631,336 21,102,970 To: April 30, 2016 in Japan (0) (3,957,577) (18,525,124) Note: The numbers of Shares sold, repurchased and outstanding in the parentheses "( )" represents those sold, repurchased and outstanding in Japan. III. OUTLINE OF THE FINANCIAL STATUS OF THE FUND [The unaudited semi-annual financial statement of the Fund and its Japanese translation is incorporated here in the Japanese version.] -6 - IV. OUTLINE OF THE MANAGEMENT COMPANY (1) Amount of Capital Stock 1. Amount of member’s equity of the Putnam Investment Management, LLC. (the “Investment Management Company”) (as of the end of April 2016): $26,894,883* (approximately JPY 3.0 billion) (unaudited) 2. Amount of member’s equity for the past five years: Year Member’s Equity End of 2011 $135,510,826 End of 2012 $21,073,034* End of 2013 $34,533,038* End of 2014 $33,925,237* End of 2015 $32,258,387* * Consists of all components of equity and Parent Company relationship. (2) Description of Business and Outline of Operation Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of April 2016, Investment Management Company managed, advised, and/or administered the following 117 funds and fund portfolios (having an aggregate net asset value of nearly $73.1billion): (As of the end of April 2016) Country where Principal Characteristic Number of Funds Net Asset Value Funds are (million dollars) established or managed Closed End Type Bond Fund 6 $2,226.37 Open End Type Balanced Fund 11 $7,046.63 U.S.A. Open End Type Bond Fund 37 $22,437.56 Open End Type Equity Fund 63 $41,348.76 Total 117 $73,059.32 (3) Miscellaneous As of the filing of this Semi-annual Report, there has been, or is, no litigation or fact which caused or would cause a material effect on the Investment Management Company during the six months prior to the filing of this Semi-annual Report. -7 - V. OUTLINE OF THE FINANCIAL STATUS OF THE MANAGEMENT COMPANY [The financial statements for the fiscal years ended 2015 and 2014 of the Investment Management Company and their Japanese translation are incorporated here in the Japanese version.]
